721 N.W.2d 199 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Aaron Nicholas PRYOR, Defendant-Appellant.
Docket No. 131307. COA No. 268627.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the motion for immediate consideration is DENIED. The application for leave to appeal the April 7, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this *200 Court. The motions to remand are DENIED.